The parties to this action are husband and wife. The wife, who is the plaintiff, seeks a judgment permanently restraining the defendant and his agent from prosecuting or going forward with an action against her for divorce in a Florida court. On her complaint and affidavit she moved and obtained at the Special Term a temporary injunction which has been affirmed on appeal. The Appellate Division has allowed an appeal to this court and has certified the question "Does the complaint herein state facts sufficient to constitute a cause of action for injunctive relief?" It is alleged in the complaint that the parties were married in this State, have lived here as husband and wife for over twelve years and are both still residents of this State, and that the defendant is engaged in business in this State; that the defendant, without provocation or excuse, abandoned the plaintiff in 1932 and since then has refused to reside with her and has kept apart from her; that since the defendant's abandonment of her, he has on occasions attempted to induce her to bring an action against him for an absolute divorce, which the plaintiff has, however, refused to do; that the plaintiff has received by *Page 148 
mail a notice from the Circuit Court, Eleventh Judicial Circuit, Dade county, Florida, in chancery, ordering that the plaintiff be required to appear to the bill of complaint filed in the action Edward Goldstein against Victoria W. Goldstein on or before the 5th day of June, 1939, otherwise the allegations of the bill would be taken as confessed.
On these facts the courts of the State of Florida are wholly without jurisdiction to render a valid divorce against the plaintiff. Florida is not their matrimonial domicile. (Haddock
v. Haddock, 201 U.S. 562; Dean v. Dean, 241 N.Y. 240;Ball v. Cross, 231 N.Y. 329.) Neither of the parties is a resident of that State. The plaintiff has nothing to fear from the action which her husband has sought to bring against her in Florida for on her statement a judgment entered therein would be a nullity. She might be annoyed thereby. It is possible that by production of evidence contrary to what the plaintiff alleges to be the truth, the courts of Florida might be induced to grant a judgment, and, on the strength of this judgment, the defendant might remarry and thus bring it about that another woman would bear the name to which she herself is entitled. Such considerations are not sufficient to warrant the interposition of the equity powers of our court. In Baumann v. Baumann
(250 N.Y. 382) a wife was refused an injunction against another woman using her husband's surname where her husband had obtained in a foreign country a divorce and on the strength of this void judgment had married the woman against whom the wife sought injunctive relief. The prevailing opinion contains the following: "In the last analysis the only injury alleged is an injury to plaintiff's feelings. For such an injury an injunction will not be granted" (p. 388). To the same general effect are Somberg v.Somberg (263 N.Y. 1) and Lowe v. Lowe (265 N.Y. 197). InDeRaay v. DeRaay (280 N.Y. 822) the facts were similar to those in the instant case, except that in that case no action had been brought against the plaintiff in a foreign State although it had been threatened. It is true that in the Appellate Division in that case the fact that no action had *Page 149 
been instituted in the foreign jurisdiction was stressed. This, however, is of little importance. The foreign court would be manifestly wanting in jurisdiction and its pronouncements without weight. The bringing of an action in a court having no jurisdiction is not an injury when the threat to do so is not. It is scarcely a greater annoyance.
The orders should be reversed and the complaint dismissed, without costs. The question certified is answered in the negative.